OPINION ON REHEARING Mr. JUSTICE DIERENGER delivered the opinion of the court:  Although the defendant, Frances Wheatley, did not argue the point in her original brief, in her petition for rehearing she now brings it to the court’s attention that at the time of her appeal, section 5 — 6—3(d) of the Unified Code of Corrections (Ill. Rev. Stat. 1973, ch. 38, § 1005— 6 — 3(d)) prohibited a sentence of probation from being conditioned on a period of imprisonment. The case of People v. Harvey (1973), 53 Ill.2d 585, provides that defendants whose cases are pending on direct appeal may avail themselves of the provisions of the Unified Code of Corrections. Accordingly, we reverse the sentence entered in the Circuit Court of Cook County and order that the defendant receive a three-year probation period without having to serve the four-month term in the House of Correction, as originally provided. We note, however, that Public Law 78-939, certified on November 14, 1973, provides that section 5 — 6—3(d) now reads in part as follows: “The court shall not require as a condition of the sentence of probation or conditional discharge that the offender be committed to a period of imprisonment in excess of 6 months.” However, this act is not retroactive, and we must apply the law in effect at the time. Therefore, the judgment is affirmed as modified. Affirmed as modified. ADESKO, P. J., and JOHNSON, J., concur.